In an action, inter alia, for the imposition of a constructive trust, the defendants appeal from an order of the Supreme Court, Queens County (Di Tucci, J.), dated April 28, 1993, which denied their motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
On the record before us, we agree that the plaintiff has sufficiently set forth the elements of a cause of action for the imposition of a constructive trust (Sharp v Kosmalski, 40 NY2d 119; Delango v Delango, 203 AD2d 319; Nockelun v Sawicki, 197 AD2d 507; cf., Hira v Bajaj, 182 AD2d 435, 436; Gottlieb v Gottlieb, 166 AD2d 413). Moreover, the Supreme Court properly denied that branch of the defendants’ motion which sought to dismiss the complaint based on the statute of limitations (CPLR 213 [1]; see also, Mardiros v Ghaly, 206 AD2d 414). Thompson, J. P., Lawrence, Pizzuto and Friedmann, JJ., concur.